DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 14, and 17 are objected to because of the following informalities:  
a) in claim 1, line 8, a comma should be inserted after the word “network”;  
b) in claim 1, line 9, “member” should be – membrane --;
c) in claim 14, line 10, a comma should be inserted after the word “network”;  
d) in claim 14, line 9, “member” should be – membrane --; and
e) in claim 17, line 10, “dried, the” should be – dried, wherein forming the – and then in line 16 “amount of THF/cyclohexanone forming the cover membrane solution,“ should be – amount of THF/cyclohexanone, --.

Appropriate correction is required.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-12, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) Claim 1 recites the limitation "the diffusion limiting layer [italicizing by the Examiner]" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Note that even if Applicant meant -- the diffusion limiting emulsion -- instead of "the diffusion limiting layer" there would be not antecedent basis for -- the diffusion limiting emulsion – either as line 3 of the claim only recites  “a hydrophilic layer formed from an oxygen diffusion-limiting layer emulsion, . . . .”, not that the hydrophilic layer comprises an oxygen diffusion-limiting layer emulsion.

b) Claim 10 recites the limitation "the hydrophilic emulsion [italicizing by the Examiner]" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears the “hydrophilic” should instead be – oxygen diffusion-limiting --.  

c) Claim 11 recites the limitation "the mixing the plurality of cover membrane components in the predefined amount of THF/cyclohexanone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

d) Claim 12 recites the limitation “selecting 2% 2,4,6- tri(dimethylaminomethyl)phenol as the epoxy curing agent”.  Does this selecting imply so sort of comparison among difference epoxy curing agents? 


e) Claim 12 recites the limitation "the curing agent [singular]" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 recites “epoxy curing agents”.


f) Claim 14 recites the limitation "the working electrode" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior 

g) Claim 14 recites the limitation "the diffusion-limiting layer [italicizing by the Examiner]" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Note that even if Applicant meant -- the diffusion-limiting emulsion -- instead of "the diffusion-limiting layer" there would be not antecedent basis for -- the diffusion-limiting emulsion – either as lines 3-4 of the claim only recites  “a hydrophilic layer formed from an oxygen diffusion-limiting layer emulsion, . . . .”, not that the hydrophilic layer comprises an oxygen diffusion-limiting layer emulsion.

h) Claim 17 recites the limitation "the working electrode" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior provision of the working electrode.  The claim preamble just recites the intended use of a multi-layer reagent for making a working electrode.


i) Claim 18 recites the steps of “selecting 1.6 grams of the liquid epoxy resin, selecting 1.4 grams of the 10% polyvinyl alcohol, and selecting 1 milliliter of distilled water.”  What sort of comparisons are implied by these selecting steps?  What is meant by selecting 1 milliliter of distilled water?

selecting 50 wt% of the acetate copolymer, selecting 3 wt% of the epoxy curing agent, and selecting 1 wt% of pentaerythritol tetrakis 3- mercaptopropionate.”  What sort of comparisons are implied by these selecting steps?


Allowable Subject Matter

Claims 1, 14, and 17 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-6, 10-12, 15, 16, 18 and 19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7-9 and 13 are allowed.


The following is an examiner’s statement of reasons for allowance:
a) in claim 1 the combination of limitations requires “. . . .; a hydrophilic layer formed from an oxygen diffusion-limiting layer emulsion, the hydrophilic layer an epoxy network and a hydrophilic polymer; and a hydrophobic membrane formed from a hydrophobic solution disposed over the hydrophilic layer, the hydrophobic solution containing an acetate copolymer and a cross-linking agent that reacts with the epoxy network wherein the hydrophobic member is water vapor and oxygen permeable.”  Note, though, that the phrases “formed from an oxygen diffusion-limiting layer emulsion” and “formed from a hydrophobic solution containing an acetate copolymer and a cross-linking agent that reacts with the epoxy network” are product-by-process limitations and so are not limited to the recited steps, only the structure implied by the steps. See MPEP 2113.  

(i) Mühl et al. DE 2539771 A1 based on an EPO computer-generated English language translation (hereafter “Mühl”) discloses an electrochemical oxygen sensor (see paragraph [0001]) comprising: 
a sensing surface (10; Figure 1 and paragraph [0012]) having a working electrode (3a) and a reference electrode (4); 
a hydrophilic layer (8) (that this layer is hydrophilic is implied by the following

    PNG
    media_image1.png
    188
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    832
    media_image2.png
    Greyscale

The electrolyte, although not described, is presumed to be an aqueous salt solution, as is typical for liquid-electrolyte  electrochemical oxygen sensors.); 
and
a membrane (7), wherein the membrane is water vapor and oxygen permeable ( membrane 7 in Mühl is made of polypropylene.  See paragraph [0009].  As evidenced by Figure 1 of Myers et al., “The Permeability of Polypropylene to Gases and Vapors,” Journal of Polymer Science vol. XXXV, issue no. 128 (1959), pp. 285-288, polypropylene is water vapor and oxygen permeable.). 
However, in Mühl the hydrophilic layer (8) is not  “formed from an oxygen diffusion-limiting layer emulsion, . . . “  Also, although the hydrophilic layer overlays the working electrode (Figure 1), it does not contain an epoxy network and a hydrophilic polymer. The hydrophilic layer in Mühl is made or polypropylene.  See Mühl paragraphs [0009] and [0014].  Additionally, although there is a second membrane (7) that is water vapor and oxygen permeable, and is disposed over the hydrophilic layer, it does not contain an acetate copolymer and a cross-linking agent that reacts with the epoxy network. This second membrane is also made from polypropylene. See Mühl paragraph [0015].    



an electrochemical oxygen sensor (see the title and col. 4:35-44) comprising: 
a sensing surface (at bottom of 12 in Figure 1) having a working electrode (12) and a reference electrode (14; this electrode presumably continues coiling downwards until it reaches the bottom of 12.  In any event, to have it do so would just be a lengthening of the coil.); 
a hydrophilic layer (62), which is oxygen-diffusion limiting (see Figures 1 and 2, and col. 4:58-61); and
a hydrophobic membrane (60) disposed over the hydrophilic layer (see Figure 2. Note that Krull discloses that membrane 60 is preferably formed of silicone rubber (col.4:54-57). Sun et al., “Silicon Rubber with Improved Hydrophobicity, 2015 Annual report Conference on Electrical Insulation and Dielectric Phenomena, IEEE, pp. 241-244, discloses that  silicone rubber is inherently hydrophobic (

    PNG
    media_image3.png
    119
    788
    media_image3.png
    Greyscale

See Sun page 241.) wherein the hydrophobic member is water vapor and oxygen permeable (see Krull col. 4:57-58).
However, in Krull the hydrophilic layer (62) is not  “formed from an oxygen diffusion-limiting layer emulsion, . . . “  Also, although the 
		
    PNG
    media_image4.png
    240
    394
    media_image4.png
    Greyscale

		See col. 4:61-64.
Additionally, although there is a hydrophobic membrane (60) that is water vapor and oxygen permeable, and is disposed over the hydrophilic layer, it does not contain an acetate copolymer and a cross-linking agent that reacts with the epoxy network. This second membrane is preferably made from silicone rubber, as indicated above.




(iii) Niedrach et al. US 3,800,410 B2 (hereafter “Niedrach”) discloses
an electrochemical oxygen sensor (see the title and col. 1:22-26) comprising: 
13 in Figure 1) having a working electrode (12, 15; see col. 2:6-27) and a reference electrode (11, 14; see col. 2:6-27); 
a hydrophilic layer (16; col. 2:29-31); and
a hydrophobic membrane (17; col. 2:31-34) disposed over the hydrophilic layer (Figure 1).
However, in Niedrach there is no indication that the hydrophilic layer is oxygen-diffusion limiting or “formed from an oxygen diffusion-limiting layer emulsion, . . . “  Also, although the hydrophilic layer overlays the working electrode (Figure 1), it does not contain an epoxy network and a hydrophilic polymer. Niedrach discloses

    PNG
    media_image5.png
    67
    428
    media_image5.png
    Greyscale

See col. 2:29-31.
Additionally, although there is a hydrophobic membrane (60) that is water vapor and oxygen permeable, and is disposed over the hydrophilic layer, it does not contain an acetate copolymer and a cross-linking agent that reacts with the epoxy network.  Niedrach discloses

    PNG
    media_image6.png
    83
    432
    media_image6.png
    Greyscale

See  col. 2:31-34.


	(b) claims 2-6 depend directly or indirectly from allowable claim 1.


(c) independent claim 7 requires the steps of “. . . .; disposing an oxygen diffusion-limiting emulsion containing a liquid epoxy and a hydrophilic polymer into one of the at least two reagent holding openings; drying the oxygen diffusion-limiting emulsion forming a hydrophilic layer; disposing a cover membrane solution containing an acetate copolymer and epoxy curing agents over the hydrophilic layer; and drying the cover membrane solution forming a hydrophobic layer, . . . .” 
The reasons for the allowabilty of claim 1 discussed above applies to claim 7 also.

	(d) claims 8-13 depend directly or indirectly from allowable claim 7.


(e) independent claim 14 requires “the reagent matrix comprising: a hydrophilic layer formed from an oxygen diffusion-limiting layer emulsion containing a liquid epoxy resin, the hydrophilic layer overlaying the working electrode wherein the diffusion-limiting layer contains an epoxy network and a hydrophilic polymer; and a hydrophobic membrane formed from a cover membrane solution disposed over the hydrophilic layer, the cover membrane solution containing an acetate copolymer and a cross-linking agent that reacts with the liquid epoxy resin in the hydrophilic layer forming the epoxy network wherein the hydrophobic member is water vapor and oxygen permeable.”
The reasons for the allowabilty of claim 1 discussed above applies to claim 14 also.  The Examiner would like to also briefly comment on T. Cai 
CN 109762429 A, based on an EPO computer-generated English language translation (hereafter “Cai”).   
	Cai discloses a reagent matrix for making a working electrode into a sensor, the reagent matrix comprising an epoxy network and a hydrophilic polymer (polyvinyl alcohol).  See Example 1 at the bottom of page 2, bridging to page 3.  However, this reagent matrix is for forming the working electrode into an ammonia sensor.  See Technical field on page 1.  Moreover, the reagent matrix does not also include a hydrophobic layer as claimed.   


	(f) claims 15 and 16 depend directly from allowable claim 14.


(g) independent claim 17 requires the steps of “forming an oxygen diffusion-limiting emulsion for depositing onto a working electrode surface, the oxygen diffusion-limiting emulsion includes adding together a plurality of components comprising a predefined amount of liquid epoxy resin, a predefined amount of polyvinyl alcohol, a predefined amount of a surfactant, and a predefined amount 
The reasons for the allowabilty of claim 1 discussed above applies to claim 17 also.

(h) claims 18 and 19 depend directly from allowable claim 17.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             November 15, 2021